Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
      In claim 42, line 1, after “comprising”  - a mixture of – has been inserted.
	REMARKS
       Basis for the addition of the term “comprising” is found in Applicants’ specification in paragraph 0010).  


				REASONS FOR ALLOWANCE
	The claims are allowed over the closest prior art found on the update of the prior art which is WO 2012169661 (WO ‘661)(Monatin Polyvalent metal salt crystal).  This reference discloses a monatin composition, a natural sweetener, which when exposed to high temperatures with a reducing sugar makes monatin crystals.  Part of the composition is a salt of polyvalent metal salt which can be calcium and magnesium (Description, and paragraph 4).  The reference to US Patent 7612214 ,  discloses how many mmoles of calcium  can be in the composition (Example 18).  However, as the instant claims are to a mixture which 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN F HEGGESTAD whose telephone number is 571-272-1404.  The examiner can normally be reached on Monday, Tuesday, and Friday from 10:00 to 4:00.  The Examiner can be reached at Helen.Heggestad@USPTO.gov on  Wednesdays, and Thursdays, and from 8-12 AM on those days.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ms. Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/HELEN F HEGGESTAD/           Primary Examiner, Art Unit 1793                                                                                                                                                                                             	HFH 4-2-2021